Citation Nr: 0006448	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-44 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for residuals of a 
stress fracture of the right tibial condyle.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 4, 1995, to 
May 25, 1995.

In an April 1995 Determination of Eligibility for Vocational 
Rehabilitation, the Atlanta, Georgia, Department of Veterans 
Affairs (VA), Regional Office (RO) assigned a noncompensable 
disability rating for residuals of a stress fracture of the 
right tibial condyle for vocational rehabilitation purposes; 
however, service connection for stress reactions of the feet 
was denied because the condition was not shown to be chronic.  
As the veteran's combined disability rating was less than 20 
percent, she was determined to be ineligible for vocation 
rehabilitation.  She filed a notice of disagreement (NOD) in 
June 1995.

This matter previously came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
VARO, which denied entitlement to an increased (compensable) 
rating for residuals of a stress fracture of the right tibial 
condyle, and service connection for stress reactions of both 
feet and the right hip, as well as conditions of the lower 
back and right side.  A July 1996 Report of Contact between 
the veteran and her accredited representative indicated that 
she disagreed with the January 1996 rating decision, and did 
not intend to disagree with the denial of her claim for 
vocational rehabilitation training.  As such, the issue of 
entitlement to vocation rehabilitation training was no longer 
considered to be in appellate status.  See Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  The veteran was issued a statement of the case as to 
her remaining claims in August 1996.  The RO received her 
substantive appeal in September 1996.  She failed to report 
for her scheduled April 1997 hearing before the Hearing 
Officer at the VARO.

By decision issued in March 1998, the Board denied the 
veteran's claim for service connection for stress reactions 
of both feet and the right hip, as well as her claim for 
service connection for conditions of the lower back and right 
side, as not well grounded.  However, her claim for an 
increased disability evaluation was remanded to the RO for 
additional evidentiary development.

During the pendency, the veteran failed to cooperate with the 
RO by submitting required additional information and failing 
to report for scheduled VA examinations.  Moreover, her 
accredited representative was unable to contact her in regard 
to these matters.  The veteran was informed that her case was 
being certified and transferred back to the Board by VA 
letter, dated February 10, 2000.


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate that 
the veteran has any objective residuals of a stress fracture 
of the right tibial condyle or that her subjective complaints 
of pain are the result of the stress fracture residuals.

2.  The service-connected stress fracture residuals do not 
cause a need for recurrent hospitalizations or result in an 
unusual disability picture which renders inapplicable the 
regular schedular rating criteria.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
disability evaluation for residuals of a stress fracture of 
the right tibial condyle are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 3.321, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Code 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to an increased 
(compensable) disability evaluation for residuals of a stress 
fracture of the right tibial condyle is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
she has presented a claim which is plausible.  Generally, a 
claim for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. 
§ 4.1 (1999), that requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and 38 C.F.R. § 4.2 (1999) which requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 (1999) provides that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202, at 204-206, 208 (1995).  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

A longitudinal review of the record included the veteran's 
service medical records, which show that on pre-enlistment 
examination in October 1994, mild, asymptomatic pes planus, 
was indicated.  The veteran was treated on occasion for 
stress reactions of both feet and the right hip, sharp pains 
on the right side of the back and lower abdominal region 
during the course of her basic training.  The Medical 
Evaluation Board (MEB) recommended her for discharge in March 
1995, with diagnoses of healing stress fracture of the right 
tibial condyle and stress reactions of both feet.  Later that 
month, the Physical Evaluation Bord (PEB) found that the 
veteran was unfit for duty due to moderate to severe, pes 
planus resulting in healing stress fracture of the right 
medical tibial condyle, with stress reactions of both feet 
which existed prior to service (EPTS), was not service 
aggravated and became symptomatic under the rigors of normal 
basic training.  It was noted that her unfitting conditions 
were found to have not been service incurred or permanently 
aggravated.  Rather, the impairment EPTS and had increased 
only to the extent of its normal natural progression; 
therefore, there was no permanent service aggravation.  She 
was discharged from active duty service on May 25, 1995.

Although not clearly articulated in the RO's April 1995 
Vocational Rehabilitation Eligibility determination, the 
veteran was apparently granted service connection for 
residuals of a stress fracture of the right tibial condyle 
based on the fact that it was a superimposed injury caused by 
aggravation of the veteran's preexisting pes planus in 
service.

The veteran was afforded VA general medical examination in 
July 1995, which, in pertinent part, revealed that the 
veteran gave a history of an in-service slip and fall injury 
to her right knee, leg and hip during active duty service.  
She reported that she was sent to the hospital, where x-rays 
and a bone scan were performed.  She noted that she was on 
crutches for 4 to 6 weeks.  She was prescribed Motrin for the 
pain, and had physical therapy.  She claimed that she was 
discharged because of symptoms related to her hip, knee and 
ankles.  Examination of the musculoskeletal system revealed 
no scars.  The veteran had normal range of motion (ROM) of 
both hips.  There was mild groin discomfort on rotation of 
the right femur.  She had normal ROM of the knees.  No 
cartilage or ligament instability was noted.  There was also 
no palpable tenderness noted at the joint lines or patella. 
There was no swelling.  There was, however, bilateral foot 
and ankle swelling associated with running in service or 
prolonged standing or walking.  The veteran had bilateral 
posterior ankle/Achilles area discomfort with dorsiflexion 
and plantar flexion, as well as discomfort on the dorsum of 
both ankles with inversion/eversion movements, but no 
limitation of motion.  She had a negative neurological 
history and examination.  X-rays of the right hip, right 
tibia, fibula and knee, as well as both ankles, were all 
normal.  X-rays of the feet revealed mild pes planus.  The 
diagnoses included right hip, knee and lower leg injury 
secondary to falling on ice in service, a history of stress 
fractures of both ankles, right knee and right hip confirmed 
by x-rays and bone scan, recurring arthralgias of both 
ankles, right knee and right hip associated with prolonged 
standing or walking and mild pes planus shown by x-rays on 
this examination.

The Board remanded this case to the RO for additional 
evidentiary development in March 1998.  Although the 
veteran's July 1995 general medical examination revealed an 
essentially normal clinical evaluation of the right knee, she 
had consistently complained of pain on prolonged standing.  
The general medical examiner did not address whether the 
veteran manifested additional functional loss due to pain.  
As such, it was felt that more extensive orthopedic and 
neurologic examination was required in order to address 
additional functional loss due to pain under 38 C.F.R. § 
4.40, or due to weakness, fatigability, incoordination or 
pain on movement of a joint under 38 C.F.R. § 4.45, or due to 
painful motion of a joint or periarticular pathology under 38 
C.F.R. § 4.59, consistent with the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") holding in DeLuca v. Brown, 8 Vet. App. 202, 
at 204-206, 208 (1995).

A review of the post-remand record reveals that the RO 
attempted to contact the veteran, via mail, at her last known 
address in April 1998, for purposes of obtaining additional 
information with regard to her claim.  The veteran failed to 
respond.  A computer-generated report revealed that the 
veteran also failed to report for her scheduled orthopedic 
and peripheral nerve examination in June 1999.  In August 
1999, the RO again attempted to contact the veteran, via 
mail, at her last known address, for purposes of informing 
her that she failed to report for an examination scheduled at 
VA Medical Center, Augusta, Georgia, on June 5, 1999.  She 
was informed that the evidence expected from this examination 
that might have been material to the outcome of her claim 
could, therefore, not be considered.  The veteran was further 
informed that she had 60 days to submit a statement 
indicating her willingness to report for a VA examination; 
otherwise, VA would have to make a decision with the evidence 
of record.  The veteran again failed to respond.  A January 
2000 VA Form 119, Report of Contact, shows that the RO asked 
the veteran's accredited representative to contact the 
veteran regarding whether she was willing to report for 
examination; however, the representative could also not get 
into contact with her.  In February 2000, the veteran's 
representative submitted a VA Form 646, Statement of 
Accredited Representative in Appealed Case, wherein it was 
indicated that the veteran continues to insist that her 
residuals of stress fracture of the right tibia have worsened 
and is now painful.  Later that month, the RO contacted the 
veteran, again via mail, at her last known address, for 
purposes of informing her that her claim was being returned 
to the Board so that a decision could be reached.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The veteran's residuals of a stress fracture of the right 
tibial condyle is currently evaluated under 38 C.F.R. Part 4, 
Diagnostic Code 5262 for impairment of the tibia and fibula.  
Diagnostic Code 5262 provides for a 10 percent evaluation for 
malunion with slight knee or ankle disability.  A 20 percent 
evaluation is assigned where there is moderate knee or ankle 
disability.

The words "slight," and "moderate" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence. 38 C.F.R. § 4.6 (1999).  Terminology such as 
"slight" and "moderate" used by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
disability rating for residuals of a stress fracture of the 
right tibial condyle.  The veteran's March 1995 MEB and PEB 
reports both noted that her stress fracture was, in fact 
healing.  Moreover, she had an essentially normal clinical 
evaluation of the right knee on VA general medical 
examination in July 1995.  

The Board has also considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not the veteran raised them.  Schafrath, supra.  However, for 
the reasons discussed above, the Board concludes that the 
currently noncompensable rating for residuals of a stress 
fracture of the right tibial condyle adequately reflects the 
level of impairment pursuant to the schedular criteria.  
Moreover, the Board has considered staged ratings, under 
Fenderson v. West, 
12 Vet. App. 119 (1999), but concludes that they are not 
warranted as the veteran's disability is not shown to have 
been compensably disabling at any time since service 
separation.

In addition, the Board has given consideration to evaluating 
this disability under different Diagnostic Codes.  The Board 
notes that the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained. See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  However, in the 
instant case, the Board finds that Diagnostic Code 5262 is 
the most appropriate schedular criteria for the evaluation of 
the veteran's disability.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  As there was no evidence of ankylosis of 
the knee, Diagnostic Code 5256 is not for application.  
Likewise, there is no medical evidence of recurrent 
subluxation, lateral instability, dislocated or removed 
semilunar cartilage, limitation of flexion or extension of 
the leg or genu recurvatum, resulting from the veteran's 
service-connected stress fracture.  Thus, Diagnostic Codes 
5257-61 and 5263 are also not for application.

As noted above, the Board remanded this case to the RO in 
March 1998 essentially for purposes of obtaining medical 
evidence pertaining to the applicability of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (1999) (pain and additional functional 
limitation imposed during flare-ups).  However, she was 
uncooperative as to the RO's request for information and 
reporting for her scheduled VA examinations.

While the VA does have an initial duty to assist the veteran 
in the development of her claim, that duty is not limitless.  
The Court has stated that under VA regulations, it is 
incumbent upon the veteran to submit to a VA examination if 
he or she is applying for, or in receipt of, compensation.  
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  In addition, the 
Court has also held that a claimant is to assist VA in 
developing factual data that may be necessary in adjudicating 
his or her claim.  The Court specifically pointed out that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, [s]he cannot passively wait for it in 
those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In this case, there is no evidence of record explaining the 
circumstances surrounding the veteran's failure to report for 
her VA examinations scheduled in accordance with her 
increased rating claim.  In this regard, the Board again 
notes that this examination was specifically scheduled to 
assist the veteran in further developing her claim, 
consistent with the Court's holding in DeLuca.  Every 
reasonable effort to contact the veteran concerning this 
matter, to include telephone calls and letters, has been 
exhausted by the RO.  Moreover, there is no evidence of 
record which suggests that she was not notified of scheduled 
examinations.  Consequently, it is concluded that the RO has 
satisfied its duty to assist by making every possible effort 
to schedule the veteran for appropriate VA examination; the 
RO's inability to obtain such examination has been solely the 
result of the veteran's failure to cooperate by maintaining 
contact with the RO.  As such, the evidence of record is 
insufficient as to determine whether the veteran should be 
accorded a compensable disability evaluation under the 
provision of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (1999).

While the veteran maintains that her service-connected 
residuals of a stress fracture of the right tibial condyle 
are far more disabling, she is not shown to be qualified to 
render a medical diagnosis or opinion.  Hence, the medical 
evidence of record cited above specifically outweighs her 
views as to the etiology of her pain complaints and/or the 
extent of functional impairment.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay assertions will not 
support a finding on questions requiring medical expertise or 
knowledge).

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this 
service-connected disability presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the Board finds that the evidence is not evenly 
balanced and the claim for an increased (compensable) 
disability rating for residuals of a stress fracture of the 
right tibial condyle is denied.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, Diagnostic Code 5262.


ORDER

An increased (compensable) disability evaluation for 
residuals of a stress fracture of the right tibial condyle is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

